Citation Nr: 1721999	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-51 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. N., Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Boise, Idaho, certified the claims to the Board for appellate review.

In June 2010 and July 2014, the Veteran testified in support of these claims at the RO, first before a Decision Review Officer, then before the undersigned Veterans Law Judge.  In September 2014, the Board remanded these claims to the Agency of Original Jurisdiction for additional action.  

While in remand status, the Veteran died and, thereafter, his spouse filed a request to substitute the Veteran in this appeal.  The RO has not yet acted on that request.


FINDING OF FACT

On October 2, 2014, the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho, notified the Board that the Veteran had died in September 2014.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing any claim to completion.  Any request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.


		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


